Case 1:18-cv-01580-RCL Document 29-16 Filed 09/09/20 Page 1 of 2




                     EXHIBIT 13
       Case 1:18-cv-01580-RCL Document 29-16 Filed 09/09/20 Page 2 of 2


From:            Kirton, Alicia
To:              Goode, Sheila L
Subject:         RE: Telework request.docx
Date:            Friday, December 18, 2015 10:38:48 AM


LOL. Girl she is trying to stress me out. Now she wants me to come up on Tuesday so she can sit with
me to go over apportionment input… ( I AM A 13 NOT A 14)
So come January I will email her each Tuesday and Wednesday to say I will be teleworking . if she
say no then will inform her that I have moved out of state and cannot come in the office but once a
month. She is trying to load me down with Jennifer’s work…because after loading then I have to load
my programs. Jennifer doesn’t have any programs… look forward to my meeting with the new
director. I am going to request a desk audit if she places one more thing on my plate
From: Goode, Sheila L [mailto:GoodeSL@state.gov]
Sent: Friday, December 18, 2015 10:34 AM
To: Kirton, Alicia <Alicia.Kirton@fema.dhs.gov>
Subject: RE: Telework request.docx

I’m keeping this for when I do my request next year. LOL

From: Kirton, Alicia [mailto:Alicia.Kirton@fema.dhs.gov]
Sent: Friday, December 18, 2015 10:25 AM
To: Ellis, Melissa
Cc: Kirton, Alicia
Subject: Telework request.docx

Melissa, attached is my request for 95-100% telework. I would rather make this request based on my
current commuting situation which qualifies for a strong enough justification to prevent me from
giving my personal business of medical issues.



Alicia Kirton
Funds Control Analyst
OCFO-Budget Planning & Analysis Division
Desk (202) 212-3783
BB (202) 230-7134




                                                                                           Kirton - AFPD - 000666
